United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, San Diego, CA, Employer )
_________________________________________ )
R.L., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1110
Issued: April 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On April 20, 2012 appellant filed a timely appeal from the December 1, 2011
overpayment decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $86,650.93 from April 29, 2009 to September 4, 2011 based on
his election of benefits from the Veterans Administration (VA) in lieu of FECA benefits; and
(2) whether OWCP abused its discretion in denying waiver of the overpayment.
FACTUAL HISTORY
OWCP accepted that appellant, a 59-year-old aircraft painter, developed a low back
condition causally related to his federal employment. Appellant’s claim was accepted for lumbar
1

5 U.S.C. § 8101 et seq.

spinal stenosis and surgery was authorized. He received compensation for temporary total
disability on the periodic rolls.
By letter dated June 23, 2011, OWCP advised appellant that he was required to make an
election of benefits between his VA service-connected disability and his OWCP disability as of
April 29, 2009. It noted that, prior to his work-related injury, he had been receiving a zero
percent disability from the VA due to a back condition. Pursuant to an October 15, 2009 VA
decision, however, his service-connected disability increased to 10 percent effective April 29,
2009 for spinal stenosis with degenerative disc disease of the lumbar spine, L2-L5-S1, status post
laminectomy and discectomy. Appellant was also awarded a 20 percent service-connected
disability of both the right and left legs secondary to spinal stenosis with radiculopathy. In a
subsequent VA decision, appellant’s 10 percent lumbosacral spine award was increased to 40
percent effective July 29, 2010 and the 20 percent rating for the left leg was also increased to 40
percent.
OWCP advised appellant that an election of benefits was required between his
entitlement under FECA and the entire amount of the VA award beginning April 29, 2009. By
letter dated August 15, 2011, it reiterated that he was required to make an election between
FECA benefits and VA service-connected disability benefits. OWCP advised him that he had 30
days to make his election.
On September 12, 2011 appellant advised that he elected to receive VA benefits
beginning April 29, 2009.
On September 16, 2011 OWCP issued a preliminary determination that an overpayment
of compensation was created in the amount of $86,650.93 from April 29, 2009, the effective date
of appellant’s election, to September 4, 2011 as he received dual benefits from OWCP and VA.
It found that he was not at fault in the creation of the overpayment and advised him that he could
submit financial information to support a request for waiver on an attached OWCP-20 form.
OWCP advised appellant that if he disagreed with the fact or amount of the overpayment he
could submit new evidence in support of his contention.
In a letter dated October 23, 2011, appellant requested an extension of time in which to
complete the Form OWCP-20 and overpayment questionnaire. OWCP granted the extension
through November 16, 2011 but no additional evidence was received.
By decision dated December 1, 2011, OWCP finalized the overpayment in the amount of
$86,650.93. It found that appellant received dual benefits from the VA and OWCP from
April 29, 2009 to September 4, 2011. OWCP found that he was without fault in the creation of
the overpayment but that it was not subject to waiver as he did not respond to the September 16,
2011 preliminary determination.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8116(a) of FECA provides for certain limitations on the right to receive
compensation.2 While the employee is in receipt of compensation for disability arising from a
personal injury sustained in the performance of duty,3 he may not receive any salary, pay or
remuneration, such as benefits administered by the VA,4 if payable for the same injury or the
same death for which OWCP provides compensation.5 The prohibition against dual payment of
FECA and VA benefits applies to those cases where the disability or death of an employee
resulted from an injury sustained in federal civilian employment and the VA has held that the
same disability or death was service connected.6 The prohibition also extends to an increase in a
VA service-connected disability award, where the increase is brought about by an injury
sustained while in federal civilian employment.7 For example, an employee who receives
benefits from the VA for a 50 percent service-connected disability has a civilian employment
injury which causes a disabling aggravation of the preexisting condition. If OWCP determines
that the employee has a total loss of wage-earning capacity due to the accepted condition and,
subsequent to the employment injury, VA increases its award to 100 percent as a result of the
aggravation by the civilian employment injury,8 an election of benefits is required. The election
will be between the amount of entitlement under FECA plus the amount received from the VA
for 50 percent disability prior to the civilian employment injury, on the one hand, and the total
amount of entitlement from the VA for 100 percent disability, on the other hand.9 No election is
required between a VA benefit the employee was receiving at the time of the civilian
employment injury and FECA benefits, to which the employee is entitled for the civilian
employment injury, provided the benefits are not payable for the same injury.10 When the VA
increases its benefits, an election is required when the increased benefits are payable for the same
employment injury which formed the basis of entitlement to FECA benefits.11

2

See id. at § 8116(a); Kelvin L. Davis, 56 ECAB 404, 407-09 (2005).

3

Id. at § 8102.

4

Id. at § 8116(a)(3).

5

Id.

6

J.C., Docket No. 09-2096 (issued May 6, 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual
Benefits, Chapter 2.1000.8b(1) (December 1997).
7

Id. at Chapter 2.1000.8b(2)

8

Id.

9

Id.

10

Id.

11

Id.

3

ANALYSIS -- ISSUE 1
Appellant’s claim was accepted by OWCP for lumbar spinal stenosis for which it
authorized surgery. He was found totally disabled and placed on the periodic rolls in receipt of
compensation under FECA for total disability. The record establishes that, prior to the accepted
injury, VA had accepted that appellant had a back condition for which he was rated at zero
percent service-connected disability. Following his injury in civilian employment, the VA
increased his disability to 10 percent as of April 29, 2009 for spinal stenosis with degenerative
disc disease, status post laminectomy and discectomy. It thereafter increased appellant’s serviceconnected disability ratings to 20 percent of both legs for radiculopathy secondary to spinal
stenosis. On July 29, 2010 VA increased a 10 percent service-connected disability for the
lumbosacral spine to 40 percent and increased the 20 percent left leg rating to 40 percent.
OWCP properly determined that appellant’s VA benefits could not be received
concurrently with FECA compensation for total disability. Appellant’s VA disability rating was
increased for the same spinal stenosis condition after acceptance of FECA claim. He elected to
receive VA benefits in lieu of wage-loss compensation under FECA effective April 29, 2009.
The wage-loss compensation appellant received under FECA from that date forward constituted
an overpayment of compensation. The record shows that OWCP paid appellant until
September 4, 2011; thus, the record establishes the fact of overpayment during this period.
With respect to the amount of the overpayment, OWCP determined that appellant
received $86,650.93 in compensation benefits from April 29, 2009 through September 4, 2011.
The Board notes that the case record does not adequately establish the manner in which it
calculated this amount. The memorandum of file, submitted to the record on September 16,
2011, stated; “The claimant was paid disability compensation from [OWCP] for the period
April 29, 2009 through September 24, 2011 with deductions for basic and optional life insurance
resulting in a net overpayment of compensation in the amount of $83,650.33 for this period.”
The Board notes that OWCP did not adequately document how the amount was determined in
this amount.
It is well established that OWCP, as part of its adjudicatory function, must make findings
of fact and provide a statement of reasons for the decision reached.12 In an overpayment
situation, the Board has held that OWCP must explain the basis for its finding of overpayment
with a clear statement addressing how the overpayment was calculated.13 For this reason, the
Board will remand the case to OWCP for additional development and reasons for the amount of
overpayment found in this case. After such further development as it deems necessary, it shall
issue an appropriate decision.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of FECA, 5 U.S.C. § 8129(b), and the implementing regulations, an
overpayment must be recovered unless incorrect payment has been made to an individual who is
12

See Robert N. Johnson, 51 ECAB 480 (2000); see also 20 C.F.R. § 10.126.

13

See Jenny M. Drost, 56 ECAB 587 (2005).

4

without fault and when adjustment or recovery would defeat the purpose of FECA or would be
against equity and good conscience.14 Waiver of overpayment is not possible if the individual is
at fault in creating the overpayment.15 OWCP must determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good
conscience.16
The applicable regulations provide that recovery of an overpayment will defeat the
purpose of FECA if such recovery would cause hardship to a currently or formerly entitled
beneficiary because the beneficiary from whom OWCP seeks recovery needs substantially all of
his or her current income, including compensation benefits, to meet ordinary and necessary
living expenses and the beneficiary’s assets do not exceed a specified amount as determined by
OWCP.17 Additionally, recovery of an overpayment is considered to be against equity and good
conscience when any individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when an individual, in reliance on such payment or on
notice that such payments would be made, gives up a valuable right or changes his or her
position for the worse.18
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of FECA or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.
ANALYSIS -- ISSUE 2
OWCP found that appellant was without fault in the creation of the overpayment, but
denied waiver. It notified him that the election of benefits created an overpayment and asked
him to submit financial information to support waiver in a September 16, 2011 letter. The Board
notes, however, that appellant failed to submit such information, despite receiving a 30-day
extension.
Section 10.438 of OWCP’s regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specific by OWCP. Failure to submit the requested information within 30 days of the request
shall result in the denial of waiver and no further request for waiver shall be considered until the
requested information is furnished.19
14

5 U.S.C. § 8129(a)-(b).

15

Jorge O. Diaz, 51 ECAB 124 (1999).

16

20 C.F.R. § 10.434.

17

Id. at § 10.436.

18

Id. at § 10.437.

19

Id. at § 10.438(b).

5

OWCP determined that appellant was without fault in the creation of the overpayment.
The fact that he was without fault does not preclude OWCP from recovering all or part of the
overpayment. Appellant did not submit a response to OWCP’s preliminary determination or
submit an overpayment recovery questionnaire. Therefore OWCP acted properly in refusing his
request for waiver of recovery of the overpayment under the implementing federal regulations.
Absent the submission of such information, it was precluded from evaluating his eligibility for
waiver of the overpayment. The Board finds that OWCP did not abuse its discretion by issuing
its December 1, 2011 final decision denying waiver of recovery of the overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation from April 29, 2009 to September 4, 2011. The case is not in posture for
decision with regard to the amount of the overpayment. The Board finds that OWCP properly
found that appellant was not entitled to waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the December 1, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed in part and set aside and remanded on the issue of
amount of overpayment.
Issued: April 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

